DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 8/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11095078 and US 10985513 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on 8/15/2022 has been entered. Claims 1-5, 9-20 are pending in the Application. Claims 6-8 have been canceled by the applicant.
Claim Objections
Claim 1 and 16 objected to because of the following informalities: “an first cavity” should be “a first cavity”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: “along the vertical axis the third trunk portion” should be “along the vertical axis, the third portion”.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the upper cavity" in line 29.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret “the upper cavity” as “the second cavity”, due to the similar recitation in claim 1.
Claims 17-19 are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen US 8936379 B1 (hereafter Chen) in view of Guiol, US 5807138 A and further in view of Chen, US 8298633 B1 (hereafter Chen ‘633).
Regarding claim 1, Chen discloses “An artificial tree, comprising: a first tree portion, including: a first trunk portion (121, Fig. 3) ; a first plurality of wires (222, Fig. 3; plurality seen as 294, Fig. 6 and 9) ; a first electrical connector (200, Fig. 3) positioned at least partially within the first trunk portion (seen in Fig. 4) and defining a first central axis, including: a first connector body, including a first cylindrical lower portion (278, Fig. 5), a first cylindrical upper portion (280, Fig. 5), and two electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6), the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion (seen in Fig. 6); a first plurality of branches (122, Fig. 2) connected to the first trunk portion (seen in Fig. 2); and a first light string (124, Fig. 2) distributed on the first plurality of branches and in electrical connection with the first plurality of wires (seen in Fig. 4); and 
a second tree portion (160, Fig. 3), including: a second trunk portion; a second plurality of wires (232, Fig. 4); a second electrical connector (212, Fig. 4) positioned at least partially within the second trunk portion and defining a second central axis, including: a second connector body (212, Fig. 3 and 216, Fig. 8), including a second cylindrical portion (seen in Fig. 8) having an first cavity (316, Fig. 9) and a second cavity (290, Fig. 9) , and two electrical contacts (292, 298, 300, 306, 308, Fig. 9) disposed in the first cavity (seen in Fig. 9, the contacts are inserted into 316), the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion (seen in Fig. 4); a second plurality of branches (122, Fig. 2) connected to the second trunk portion (seen in Fig. 2); and, a second light string (162, Fig. 2) distributed on the second plurality of branches and in electrical connection with the second plurality of wires (seen in Fig. 2); and a third tree portion (314, Fig. 9, the term “tree portion” is not defined other than a portion belonging to a tree) configured to be at least partially disposed within the second cavity (seen in Fig. 8), wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector (seen in Fig. 14b and 15b), 

	However, Chen does not explicitly disclose “and a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges,” and “and a second plurality of ridges,” and “such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.  “
Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).

	Regarding claim 2, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the first plurality of ridges are distributed equidistantly about an outer surface of the first connector body (seen in Guiol Fig. 3 and 4).”  
	Regarding claim 3, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the second cylindrical portion defines an outer diameter that is greater than an outer diameter of the first cylindrical upper portion (seen in Chen Fig. 15b and 5 and 8, the diameter of 216 is greater than the diameter of 280).”
	  Regarding claim 4, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 3, as cited above, and further discloses “the first cylindrical lower portion defines a ledge extending circumferentially about a top portion of the first cylindrical lower portion (seen in Chen Fig. 5, the ledge between 278 and 280).”
	 Regarding claim 5, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 4, as cited above, and further discloses “the ledge defines a connection point of the first lower cylindrical portion and the first upper cylindrical portion (seen in Chen Fig. 5).”  
	Regarding claim 9, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “rotational movement of the first electrical connector relative to the second electrical connector is limited by contact of the first plurality of ridges with the second plurality of ridges (Guiol, col. 2, ln. 57-63).”
	   Regarding claim 10, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “one of the two electrical contacts of the first electrical connector is aligned along the first central axis (Chen 262, Fig. 6) and one of the two electrical contacts of the second electrical connector is aligned along the second central axis (308, Fig. 9).
	Regarding claim 11, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 10, as cited above, and further discloses “the other of the two electrical contacts of the first electrical connector comprises a cylindrical contact (Chen 260, Fig. 6).”
	Regarding claim 12, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the second connector body includes a cylindrical wall defining a second connector body cavity with an open end (Chen, 264, Fig. 6).”
	Regarding claim 13, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 12, as cited above, and further discloses “a portion of each of the two electrical contacts of the second connector body is located within the second connector body cavity, but no portion of either of the two electrical contacts of the second connector projects outside the second connector body cavity in a direction toward the open end (Chen, seen in Fig. 6, they do not extend beyond opening of 264).”   
Regarding claim 14, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 12, as cited above, and further discloses “the second connector body is configured to receive the first upper cylindrical portion of the first connector body and the first plurality of ridges (seen in Chen Fig. 4, 14b and 15b).”  

	Regarding claim 15, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the two electrical contacts of the second electrical connector are concentric about the second central axis (Chen, set 260 and 262 Fig. 6, col. 12, ln. 22-30; 308 and 306, Fig. 9; col. 13, ln. 37-41 “at a center” and “coaxial , electrical connector”).”
	  

	Regarding claim 16, Chen discloses “An artificial tree, comprising: a first tree portion, including: a first trunk segment (121, Fig. 3); a first plurality of wires (222, Fig. 3; plurality seen as 294, Fig. 6 and 9); a sleeve attached around an outer surface of a portion of the first trunk segment (Chen, col. 15, ln. 44-47); a first electrical connector (200, Fig. 3), including: a first connector body, including a first cylindrical lower portion (278, Fig. 5), a first cylindrical upper portion (280, Fig. 5), and  two electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6), the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires (seen in Fig. 6); a first plurality of branches (122, Fig. 2) connected to the first trunk segment (seen in Fig. 2); a first light string (124, Fig. 2) distributed on the first plurality of branches and in electrical connection with the first plurality of wires (seen in Fig. 4); and 
a second tree portion (160, Fig. 3), including: a second trunk segment; a second plurality of wires (232, Fig. 4); a second electrical connector (212, Fig. 4) positioned at least partially within the second trunk segment, including: a second connector body (212, Fig. 3 and 216, Fig. 8), including a second cylindrical portion (seen in Fig. 8) having an first cavity (316, Fig. 9) and a second cavity (290, Fig. 9) , and two electrical contacts (292, 298, 300, 306, 308, Fig. 9) disposed within the first cavity of the second cylindrical portion (seen in Fig. 8 and 9), the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires (seen in Fig. 4); a second plurality of branches (122, Fig. 2) connected to the second trunk segment (seen in Fig. 2); and a second light string (162, Fig. 2) distributed on the second plurality of branches and in electrical connection with the second plurality of wires (seen in Fig. 2); a third tree portion (314, Fig. 9, the term “tree portion” is not defined other than a portion belonging to a tree) configured to be at least partially disposed within the upper cavity (see 112(b) rejection above for interpretation as “the second cavity”, seen in Fig. 8),  wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector (seen in Fig. 14b and 15b), 
	However, Chen does not disclose  and “and a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges,” and “and a second plurality of ridges,” and “such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.”
Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).
Regarding claim 17, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion (seen in Guiol Fig. 3 and 4).”  
Regarding claim 18, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “each ridge of the second plurality of ridges are distributed equidistantly about the outer surface of the second cylindrical portion (seen in Guiol Fig. 3 and 4).”  
Regarding claim 19, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “at least one of the two electrical contacts of the first electrical connector comprises a cylindrical contact (Chen 260, Fig. 6).”  

Regarding claim 20, Chen discloses “A method of electrically and mechanically coupling a first trunk portion of a lighted artificial tree to a second trunk portion, the method comprising: positioning a first trunk portion  (121, Fig. 3) upright along a vertical axis, the first trunk portion having: (i) a plurality of branch segments (122, Fig. 2) attached thereto and axially extending therefrom and (ii) a first electrical connector (200, Fig. 3) having a first plurality of electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6) aligning a second trunk portion (160, Fig. 3) with the first trunk portion and along the vertical axis, the second trunk portion having: (i) a second plurality of branch segments (122, Fig. 2) attached thereto and axially extending therefrom and (ii) a second electrical connector (212, Fig. 4) having a second plurality of electrical contacts (292, 298, 300, 306, 308, Fig. 9); and iii) a third electrical connector (other 212, Fig. 4) causing the second trunk portion to move axially such that the first trunk portion receives an end of the second trunk portion (seen in Fig. 3 and 4); 
However, Chen does not disclose “and a first alignment mechanism with a sloped engagement portion;” and “and a second alignment mechanism with a sloped engagement portion” and “causing the second alignment mechanism's sloped engagement portion to initially contact the first alignment mechanism's sloped engagement portion at a first rotational alignment; and allowing the second electrical connector to rotate relative the first electrical connector, thereby rotating the second trunk portion into a second rotational alignment and a final engagement position such that the first trunk portion and second trunk portion are mechanically coupled and electrically connected.”

Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38), and the ridges are sloped, allowing for the connectors to rotate with respect to each other when initially contacted (seen in Fig. 3).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).
However, Chen in view of Guiol does not explicitly disclose “and positioning a third trunk portion upright along the vertical axis the third trunk portion having: (i) a plurality of branch segments attached thereto and axially extending therefrom and (ii) a fourth electrical connector having a first cavity for receiving a portion of a trunk body of the third trunk portion and a second cavity having a third plurality of electrical contacts; and causing the third trunk portion to move axially such that the third electrical connector trunk portion receives a portion of the fourth electrical connector.” 
Chen does disclose positioning a third trunk portion  (184, Fig. 2 and 4), the third trunk portion having: (i) a plurality of branch segments attached thereto and axially extending therefrom (122, Fig. 2), and “In some embodiments, modular tree 100 may include more lighted tree portions, such as a fourth lighted tree portion (col. 4, ln. 34-35)” and another embodiment that includes two intermediate tree section (col.22, ln. 20-21).  However, Chen does not explicitly disclose “(ii) a fourth electrical connector having a first cavity for receiving a portion of a trunk body of the third trunk portion and a second cavity having a third plurality of electrical contacts; and causing the third trunk portion to move axially such that the third electrical connector trunk portion receives a portion of the fourth electrical connector.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the second trunk portion to form another trunk portion since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to add additional trunk portions to increase the height of the tree.
As a result of the modification, Chen in view of Guiol discloses ” (ii) a fourth electrical connector having a first cavity for receiving a portion of a trunk body of the third trunk portion (Guiol, space between protrusions 37 and 57, Fig. 3, they receive corresponding protrusions) and a second cavity (Chen 316, Fig. 9) having a third plurality of electrical contacts (Chen 292, 298, 300, 306, 308, Fig. 9); and causing the third trunk portion to move axially such that the third electrical connector trunk portion receives a portion of the fourth electrical connector (Guiol, space between protrusions 37 and 57, Fig. 3, they receive corresponding protrusions).”

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 16, the Applicant argues that the prior art references do not disclose “"a second connector body, including a second cylindrical portion having an first cavity and a second cavity, and a second plurality of ridges, and two electrical contacts disposed within the first cavity of the second cylindrical portion, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires; a second plurality of branches connected to the second trunk segment; and a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires; a third tree portion configured to be at least partially disposed within the upper cavity, an inner housing coupled to a first plurality of conductive electrical terminals and an outer housing portion, wherein the first inner housing portion is configured to be inserted into the third trunk portion and the outer hosing portion is configured to receive a portion of the third trunk portion and to couple with the first inner housing portion.”
The Examiner respectfully disagrees. Prior art reference Chen (US 8936379 B1) discloses “a second connector body (212, Fig. 3 and 216, Fig. 8), including a second cylindrical portion (seen in Fig. 8) having an first cavity (316, Fig. 9) and a second cavity (290, Fig. 9) , and two electrical contacts (292, 298, 300, 306, 308, Fig. 9) disposed in the first cavity (seen in Fig. 9, the contacts are inserted into 316)”, and “third tree portion (314, Fig. 9, the term “tree portion” is not defined other than a portion belonging to a tree) configured to be at least partially disposed within the second cavity (seen in Fig. 8)”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875